Appeal by employer and insurance carrier from an award of the Workmen’s Compensation Board for disability benefits resulting from the amputation of claimant’s right leg. While moving lumber for his employer, claimant was accidentally struck on the right shin bone by a beam. Claimant had suffered from chronic osteomyelitis of the right tibia as a result of an old injury. The injury, which is the basis of this award, was at the site of a known and long pre-existing osteomyelitis, and as a result of the injury and resultant hospitalization, it was discovered that there was also carcinoma at the same site. The board has found that the accident caused claimant to suffer an aggravation of both the pre-existing chronic osteomyelitis and the underlying carcinoma on the same site, necessitating amputation of the leg. ' Appellants contend that the amputation was not due to the accident, but was merely a discovery resulting from the accident. There were conflicting medical reports and testimony on this subject. The credibility of the reports and testimony presents only a factual question which is exclusively the province of the board. Award affirmed, with costs to the Workmen’s Compensation Board. Foster, P. J., Bergan, Coon and Imrie, JJ., concur.